DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted November 24, 2020 and February 25, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The Office notes that the claims are written in an odd way, grammatically.  For example, in Claim 3, “the second element (9) of the battery controller is arranged in thermally conductive contact against a side, averted from the interior space, of the cover element.”  The order of phrases seems awkward and consideration of re-phrasing is suggested.  
Claim Objections
6.	Claim 5 and 6 are objected to because of the following informalities:  these claims recite “the at least one electrical component” or “at least one electronic component” (of Claim 1) but Claim 1 does not recite an electrical or electronic component.  It appears that this could be an issue of antecedent basis and to advance prosecution, the claims will be interpreted as being dependent upon Claim 4, wherein these components are first recited. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 9-10, 13-7, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai US PG Publication 2010/0099015.
Regarding Claims 1 and 14-16, Kawai discloses a battery 301 comprising a first housing element (case upper wall portion) 11a and a second housing element  (side wall portion) 11b which jointly form an interior space (battery housing portion) 52 for accommodating a battery module (assembled battery) 12, wherein a multiplicity of battery cells 123 (which can be square, i.e. prismatic, meeting Claim 16), which are accommodated in electrically conductive fashion to one another in series and/or parallel (via busbar 124, para 0047), of the battery module 12 is arranged in the interior space 3, wherein a first element (first temperature sensor) 61 of a battery controller (it is part of battery ECU 63, para 0055) is furthermore arranged in the interior space 3, wherein the first housing element 11b forms a first temperature-control structure (cooling fins) 111 on a side averted from the interior space 52 and from the second housing element, wherein the second housing element 11b forms a second temperature-control structure 111 (see para 0057) on a side averted from the interior space 52 and from the first housing element, a cover element (case lower wall portion) 11c is connected to the second housing element 11b such that the cover element 11c delimits a temperature-control fluid receptacle (circulating mechanism housing portion) 53, which is configured to be flowed through by temperature-control fluid, and the second temperature-control structure is configured to flowed around (via circulation passage 55, Fig. 7) by the temperature control fluid, and the cover element 11c is formed in a planar configuration from a metal (para 0059, meeting Claim 14) and also has a deformed portion (a through hole) for accommodating a second element 62 of the battery controller 63 (meeting Claim 15) (see at least Figs 1-7; paras 0047-0062, 0097-0105).
Regarding Claim 2, the first element 61 of the battery controller is arranged in thermally conductive contact with the elements being measured for temperature (since it is a temperature sensor) and is against the interior of a side facing toward the interior space of the second housing element 11b (Fig. 7).  The skilled artisan would find it obvious that the sensor would have some measure of thermal conductivity so it would be in thermally conductive contact against the interior of the side of the second housing element and faces toward the interior space 52.  The Office notes that the claim does not recite or require that the element is in measurable thermally conductive contact WITH the second housing element.  
Regarding Claims 3 and 17, Fig. 7 shows that second element 62 is arranged against a side averted from the interior space 53 of the cover element 11c and the second housing element 11b.  62 is arranged in thermally conductive contact with the elements being measured for temperature (since it is a temperature sensor) and is also against the interior of a side facing away from the interior space of the second housing element 11b (Fig. 7).  The skilled artisan would find it obvious that the sensor would have some measure of thermal conductivity so it would be in thermally conductive contact against the interior of the side of the second housing element and faces away from the interior space 52.  The Office notes that the claim does not recite or require that the element is in measurable thermally conductive contact WITH the second housing element.  
Regarding Claims 4 and 5, the second element of the batter controller of Kawai is comprises the battery ECU 63, which is at least one electronic component and is a battery control system (para 0055).  
Regarding Claim 9, Kawai teaches that the housing elements are formed of metal (as explained above) and although Kawai does not specifically recite that they are formed as die-case housings, this is seen as a product-by-process limitation that would not necessarily affect the metal housing structure.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claims 10 and 19, the first 11a and second 11b housing elements of Kawai are connected to one another in fluid-tight form via seal 31 arranged between them (para 0053).  
Regarding Claim 13, the skilled artisan would understand that the first and second temperature-control structures 111 would act as flow-disrupting or flow-delimiting or flow-guiding means for any air that comes into flowing contact with the battery 301 since the structure of the fins 111 would necessarily disrupt air flow crossing the fins, guide the air flow passing between the fins, and delimit the flow to between the fins.   Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 17, because the cover 11c of Kawai is integral with the second housing 11b,  wherein the second element 62 of the battery controller is arranged in thermally conductive contact against a side of the cover element
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai US PG Publication 2010/0099015, as applied to Claim 1, and further in view of Kishimoto US PG Publication 2011/0104521.
Regarding Claim 6, Kawai discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Kawai discloses that the battery control temperature sensors are part of an ECU or battery controller 63, but does not specifically recite that 63 is integrated into a circuit board.  However, Kishimoto teaches that battery ECUs can be mounted to circuit boards (para 0285) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to mount (or otherwise integrate) the ECU of Kawai to/with a circuit board since Kishimoto teaches that this is a known combination of components in battery system control.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
9.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai US PG Publication 2010/0099015, as applied to Claim 1, and further in view of James US PG Publication 2018/0191173.
Regarding Claims 7 and 18, Kawai discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Kawai does not specifically disclose wherein the first element of the battery controller is an electrical voltage converter or a DC voltage convertor.  However, James teaches that a battery controller can include a DC (electrical) voltage converter to balance battery cells (para 0024).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include electrical DC voltage converter in the battery controller of Kawai as first element because James teaches that this allows for balancing of multiple battery cells, which the skilled artisan would recognize is a valuable function of a battery system controller when multiple cells are in use.  The skilled artisan would be capable of including the converter with the temperature sensor unit of Kawai, such that the function of the sensor remains.   The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
10.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being obvious over Kawai US PG Publication 2010/0099015.
Regarding Claim 8, Kawai discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Kawai discloses that the multiplicity of battery cells 123 are arranged in thermally conductive contact with a first inner side of the interior space, which is necessarily so since the cells are in thermally conductive contact with the heat exchange fluid and the fluid is necessarily in contact with the thermally conductive metal housing 11. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
 Kawai does not specifically recite that the cells 123 are arranged direction adjacent to the first temperature-control structure of the interior space.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the cells to be arranged in the interior space to be directly adjacent to the first temperature-control structure (next to the housing walls) since the housing 11 is highly thermally conductive and would further improve heat dissipation from the cells and could save space. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 11, Kawai discloses one cover element that delimits a temperature-control fluid receptacle as explained in the rejection of Claim 1, which is incorporated herein in its entirety.  Kawai fails to specifically disclose wherein a further cover element is connected to the first housing element such that the further cover element delimits a further temperature-control fluid receptacle which is configured to be flowed through by temperature-control fluid in fluid-tight fashion with respect to surroundings and the first temperature-control structure is configured to be flowed around by the temperature-control fluid.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a further cover element (such as that formed by the cover element 11c with dividing plate 51) that together would delimit a further temperature-control fluid receptacle such that an additional coolant circulating passage 55 is formed the flows around the first temperature-control structure 111 of the first housing element 11a analogous to the structure of 11c with 51) because this would provide additional cooling to the battery of Kawai by only a simple redesign and addition of the same parts as is already present.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Further, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai US PG Publication 2010/0099015, as applied to Claim 11, and further in view of Inoue US PG Publication 2010/0015512.
Regarding Claim 12, Kawai discloses the claimed battery as described in the rejection of Claim 11, which is incorporated herein in its entirety.  Kawai teaches that the cooling fluid flows in series from one receptacle to the main section of the battery, and it would have been obvious to continue the series connection of temperature-control fluid in the battery of Kawai such that the further temperature-control fluid receptacle is fluidically connected in series with the temperature-control fluid receptacle since Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Kawai does not specifically disclose wherein the battery comprises a first connector configured to feed temperature-control fluid to the battery and comprises a second connector configured to discharge temperature-control fluid from the battery, wherein the battery has temperature-control fluid conduits configured such that temperature-control fluid can flow through the temperature-control fluid receptacle in the previously recited series-flow among receptacles of Kawai.  However, Inoue teaches that a cooling system for a battery wherein an inlet (first connector) 163 is configured for feeding temperature-control fluid to the battery and an outlet (second connector) 165 is configured for discharging temperature-control fluid from the battery (para 0133, Fig. 5) which allows cooling fluid to circulate from a source.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include inlet and outlets (first and second connectors) to respectively feed to and discharge fluid from the battery of Kawai because Inoue teaches that this is how to connect a cooling fluid circuit to a battery.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manna US PG Publication 2013/0209838 discloses a battery having a circulating cooling fluid inside a housing and cover element 112 with temperature control structure 114 and an element of a battery controller 308 arranged in the housing (see figures and pertinent paragraphs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729